Citation Nr: 1243964	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-11 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left eye disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a left eye disability (listed as residuals of a left corneal abrasion) and for a cervical spine disability with paresthesias of the left second and third fingers.  

A March 2012 RO decision granted service connection and a 10 percent rating for a cervical spine disability (intervertebral disc syndrome with degenerative arthritis), effective April 15, 2007.  By this decision, the RO also granted service connection and a 10 percent rating for left long thoracic nerve impingement (claimed as paresthesias of the left second and third fingers), effective April 15, 2007.  Therefore, the issue of entitlement to service connection for a cervical spine disability with paresthesias of the left second and third fingers is no longer before the Board.  


FINDING OF FACT

Any left eye problems during service were not chronic.  Any current left eye disability began over a year after service and was not caused by any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a March 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records; VA medical treatment records; records from the Naval Medical Center in San Diego, California, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  An examination for the VA (performed by QTC Medical Services) was conducted in May 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).
 
There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

The Veteran contends that he has a left eye disability that is related to service.  He specifically maintains that he suffered an initial corneal abrasion to the left eye in 1984 during service and that left eye problems surfaced again after his discharge from the service.  He indicates that he has suffered pain from the back of his left eye for twenty years.  The Veteran states that his left eye pain has worsened since he had laser treatment in 2005.  He reports that he has spots, floaters, and halos in his left eye, as well as difficulty reading.  The Veteran essentially indicates that he suffered a left eye injury in service and that he has had left eye problems since service.  

The Veteran's service treatment records indicate that he was treated for a left eye injury on one occasion during service.  On a medical history form at the time of the June 1982 enlistment examination, the Veteran checked that he had no eye trouble.  The reviewing examiner also did not refer to any eye problems.  The objective June 1982 enlistment examination report noted that the Veteran had 20/20 vision in both eyes.  There was a notation that the Veteran's eye evaluation was normal.  

An October 1984 treatment entry indicated that the Veteran complained of a direct hit to the left eye.  The Veteran denied that he had any loss of consciousness, nausea and vomiting, tinnitus, or vertigo.  The examiner reported that there was no diplopia and that the Veteran had 20/25 vision in his left eye.  The examiner stated that there was moderate periorbital swelling at the lower aspect and a tender lower orbital ridge.  It was noted that there was no step-off crepitus or defect.  The examiner indicated that the Veteran's pupils were equal, round, and reactive to light.  The examiner reported that there was full range of motion without trapping, and no hyphema or lens dislocation.  It was noted that the left disc was within normal limits, but that the pupil was constricted.  The assessment was soft tissue swelling; traumatic irritis; and a corneal abrasion.  

On a medical history form at the time of a September 1991 examination, the Veteran checked that he had no eye trouble.  A January 1996 examination report noted that the Veteran had 20/20 vision in both eyes.  There was also a notation that the Veteran's eye evaluation was normal.  

On a medical history form at the time of the June 2005 separation examination, the Veteran checked that he did not have any eye disorder or trouble.  An actual chronic left eye disability was not diagnosed during the Veteran's period of service.  

The first post-service evidence of record of an actual diagnosed left eye disability is in February 2007, more than a year after the Veteran's separation from service.  

A January 2007 ophthalmology report from the Naval Medical Center in San Diego, California noted that the Veteran had temporal perimacular drusen pigmentation disruption.  A specific diagnosis was not provided.  

A February 2007 treatment report from the Naval Medical Center in San Diego, California related an impression of rhegmatogenous retinal detachment of the left eye.  The examiner indicated that the Veteran's visual acuity was 20/20.  A March 2007 entry from the same facility noted that the Veteran underwent laser surgery on his left eye.  A March 2007 entry, on the next day, related an assessment that included decreased subretinal fluid status post pneumatic retinopexy the previous day.  

A subsequent March 2007 entry from the Naval Medical Center in San Diego, California noted that the Veteran was seen for a laser procedure.  The assessment was a rhegmatogenous retinal detachment secondary to localized dialysis superiorly.  It was reported that the Veteran underwent repair of the retinal detachment by injection of 0.35 cc of SF6.  Another March 2007 entry from the same facility related an assessment of persistent subretinal fluid after pneumatic retinopathy without a visible new retinal break.  A further March 2007 entry indicated an assessment of left eye chronic subretinal fluid without evidence of an open or new retinal break, with the retinal flat posterior to laser surgery.  

A May 2007 treatment entry from the Naval Medical Center in San Diego, California related an assessment of retinal detachment left eye, with chronic shallow peripheral detachment with good laser demarcation and no evidence of new tears.  

A May 2011 eye examination for the VA (performed by QTC Medical Services) noted that the Veteran was referred for an ophthalmic assessment for a (left) eye condition.  The Veteran complained of pain coming from the back of his left eye for twenty years.  He stated that the pain had worsened since he had laser treatment in 2005.  The Veteran also complained of spots, floaters, and halos, as well as difficulty reading.  It was noted that the Veteran served in the Marine Corps from July 1982 to July 2005, and that he was involved in the Iraq War, the Afghanistan War, and the Persian Gulf War, as well as in Beirut.  The Veteran reported that he suffered a blunt trauma to his left eye in 1984.  He also reported that he had laser treatment to his left eye in 2005 for a retinal separation.  

The impression included an old retinal hole in the left eye and macular drusen in both eyes.  The examiner discussed the Veteran's medical history in some detail.  The examiner reported that the Veteran was doing quite well with normal uncorrected distance visual acuity and normal corrected near visual acuity, which was considered normal for his age.  The examiner stated that the Veteran's old retinal hole in his left eye was related to the retinal separation he suffered in "2005" for which he underwent treatment.  It was noted that the treatment was effective with the retina being attached 360 degrees.  The examiner indicated that the there was no residual effect both on vision and on ocular comfort as a result of the retinal separation and treatment.  The examiner maintained that the diagnosed drusen, bilaterally, were a normal phenomenon that was a result of genetic predisposition.  The examiner stated that the drusen were not causing problems and were certainly not the result of a blunt trauma to the Veteran's eye or to treatment for a corneal abrasion.  The examiner remarked that he did not consider the Veteran to be ocularly or visually disabled in any way.  

The examiner commented that the Veteran's claimed left eye disability was not related to or caused by his treatment for a corneal abrasion while in the service.  The examiner reported that corneal abrasions would heal quite quickly and well.  The examiner stated that there was no sign of continuing eye problems after the Veteran's treatment for a corneal abrasion.  It was noted that there was no evidence in the record that the Veteran suffered with eye discomfort or visual problems after his treatment for the corneal abrasion.  The examiner indicated that there was no signs of trauma to the Veteran's left eye that could be linked to treatment for a corneal abrasion.  The examiner maintained that his conclusion was that there was no ocular or visual disability caused by the Veteran's treatment for a corneal abrasion while in the service.  

The evidence does not demonstrate continuity of symptomatology of any left eye disability since the Veteran's 1984 incident.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991).  Nor is any such disability otherwise medically linked to an incident of service.  There is no indication from any medical source that the 1984 left eye injury (diagnosed as soft tissue swelling; traumatic irritis; and a corneal abrasion) during the Veteran's period of service may be reasonably associated with any current left eye disability (such as an old retinal hole or macular drusen) diagnosed over a year later.  


The examiner, pursuant to the eye examination for the VA (performed by QTC Medical Services), incorrectly indicated that the Veteran's old retinal hole in his left eye was related to the retinal separation he suffered in "2005" for which he underwent treatment.  The Veteran actually suffered a retinal separation (or detachment) in February 2007, more than a year after discharge from service.  In any event the examiner, after reviewing the record, indicated that the there was no ocular or visual disability caused by the Veteran's treatment for a corneal abrasion while in the service.  There are no positive medical opinions of record.  

The Veteran has alleged that his current left eye disability had its onset during his period of service.  He has specifically reported that the corneal abrasion he suffered to the left eye in 1984 during his period of service surfaced again after his discharge from service.  He also stated that he had suffered pain in the left eye for twenty years.  However, the Veteran's service medical history reports repeatedly and consistently reflect that he always indicated that he had no eye trouble following the 1984 incident.  

And, while the Veteran so reported that he suffered a retinal detachment of his left eye in 2005, with subsequent laser treatment, while he was on active service, the evidence of record clearly documents that this occurred in 2007, more than a year after his discharge.  This, at the very least, calls into question the credibility and probative value of his statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Significantly, while the Veteran is competent to report that he had left eye problems during his period of service, or that he left eye problems for many years, he is not competent to relate his current claimed left eye disability to service as the record does not reflect that he has the requisite medical training or expertise to give such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)  Consequently, the Veteran's opinion is of no probative value.

Conversely, the record contains a competent opinion by a trained medical professional which provides a detailed rationale for its conclusion that there is no relationship between service and the Veteran's current disability.  The Board considers this opinion to be of significant probative value.  

The preponderance of the evidence is against the claim for entitlement to service connection for a left eye disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left eye disability is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


